COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                   ORDER

Appellate case name:             Juan Rubalcava v. Firmus Management & Construction d/b/a
                                 Ironhouse Flats
Appellate case number:           01-20-00069-CV
Trial court case number:         C-1-CV-19-008735
Trial court:                     County Civil Court at Law No. 1 of Travis County

        Appellant, Juan Rubalcava, has filed a notice of appeal of the trial court’s final judgment
signed on December 3, 2019. The clerk’s record filed in this Court includes appellant’s “Statement
of Inability to Afford Payment of Court Costs or an Appeal Bond” filed in the trial court
proceedings. See TEX. R. CIV. P. 145(a), (b), (c), 510.9(c). The clerk’s record does not reflect that
any motion to require appellant to pay costs or any contest to appellant’s statement was filed. See
id. 145(f), 510.9(c)(2).
       Accordingly, the Clerk of this Court is directed to make an entry in this Court’s
records that appellant is allowed to proceed on appeal without payment of costs. See TEX.
R. CIV. P. 145(a), (c); TEX. R. APP. P. 20.1.
        The reporter’s record was due in this Court on February 3, 2020.1 The court reporter
notified the Clerk of this Court that there is a reporter’s record and appellant has not paid, or made
arrangements to pay, for preparation of the reporter’s record. The court reporter is directed to
prepare and file with this Court a reporter’s record at no cost to appellant. See TEX. R. CIV.
P. 145(a), (c); TEX. R. APP. P. 35.3(b), (c). The reporter’s record is due to be filed no later than
30 days from the date of this order. See TEX. R. APP. P. 35.1, 35.3(c).
       It is so ORDERED.


Judge’s signature: ____/s/ Julie Countiss_____
                     Acting individually      Acting for the Court

Date: ___April 16, 2020___


1
       The clerk’s record was filed on January 23, 2020.